Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/31/2022.  Claims 1, 2, 5 are amended; claim 3 is cancelled; claims 10-18 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-2 and 4-18 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suau et al (US 2011/0186773 A1) in view of Wakao et al (US 2013/0090425 A1).
Regarding claims 1 and 4-5, Suau et al teach in example 7, a composition containing a copolymer formed from 346 g of  methoxypolyethylene glycol methacrylate having a molecular weight of 5000 g/mole (i.e. reads on monomer of formula I and its amount in present claims 1 and 4, wherein R1 and R2 = CH3, and L = (CH2-CH2-O)x, x = about 80 based on the molecular weight of 5000 g/mol and falls within the presently claimed range), and 30 g of acrylic acid (i.e. about 8% by weight and reads on anionic monomer comprising at least one polymerizable olefinic unsaturation and at least one carboxylic group and its amount in present claims 1 and 4).  The copolymer is prepared by polymerization in water at a temperature of 82 ± 20C (i.e. reads on temperature and reaction medium in present claim 1) in the presence of 6.3 g of sulfurous transfer agent of formula I (i.e. about 1.7% by weight based on the total amount of monomers and reads on amount of compound of formula II in present claim 1) and (NH4)2S2O8 (paragraphs 0280-0288) which reads on radical generating compound ammonium persulfate in present claim 1.  See Test no. 33, wherein the copolymer has a polydispersity index of 1.44 (see Table 6 and paragraph 0290) which reads on the polymolecularity index of less than 3 in present claim 1.  See example 2, wherein the compound of formula I is represented by 
    PNG
    media_image1.png
    108
    262
    media_image1.png
    Greyscale
 wherein R1 denotes an alkyl radical having 1 carbon atom and M1 and M2 represent Na (paragraphs 0165-0167) which reads on compound of formula II in present claim 1, wherein R is C1 alkyl and X is Na.
Suau et al differs with respect to the process of preparing copolymer in the presence of alkali metal bisulphite or with ion of FeII, FeIII, CuI and CuII; and amount of residual monomer.
However, regarding process of preparing copolymer in the presence of alkali metal bisulphite or with ion of FeII, FeIII, CuI and CuII, claims are written in product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding amount of residual monomer, Wakao et al teach an aqueous solution containing a poly(meth)acrylic acid polymer (abstract).  The drop time of polymerization initiator such as ammonium persulfate is ended preferably within 5 to 20 minutes after end of the monomer addition thereby reducing the residual monomer (paragraph 0074).  A temperature in the range of 800C to 1050C tends to reduce the residual monomer content (paragraph 0101).  See examples, wherein the residual acrylic acid is > 100 (Table 1).  Therefore, in light of the teachings in Wakao et al and given that polymerization in Suau et al in exemplary embodiment is conducted at a temperature of 82 ± 20C and conversion rate is greater than 99%, it would have been obvious to one skilled in art prior to the filing of present application to end the addition of ammonium persulfate in the process of Suau et al within 5 to 20 minutes of addition of monomers, for reducing the residual monomer content to less than 2000 ppm (i.e. reads on residual monomer content in present claim 1) or 1500 ppm (i.e. reads on residual monomer content in present claim 5), absent evidence to the contrary.
Regarding claim 2, Regarding claim 2, see example 7, wherein the composition does not contain a homopolymer of monomer “a”.
Regarding claim 6, see example 7, wherein the copolymer comprises acrylic acid.
Regarding claim 7, see example 7, wherein the copolymer comprises methoxypolyethylene glycol methacrylate having a molecular weight of 5000 g/mole and comprises only (CH2CH2O)x moieties. The monomer does not include any moieties that represent (CH2CH(CH3)O)y and (CH(CH3)CH2O)z, and therefore, x is greater than y+z.
Regarding claim 8, see example 7, wherein the polymerization is conducted at a temperature of 82 ± 20C.
Regarding claim 9, example of monomers that can be used to copolymerize with acrylic acid include methacrylic acid, and itaconic acid (paragraph 0136) which read on another anionic monomer in present claim 9.

Response to Arguments

The rejections under 35 U.S.C. 112(b), 102/103, 103 as set forth in paragraphs 5-6 and 12-13, of office action mailed 12/13/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Specifically, general thrust of applicant’s argument is that compound of formula II in present claims is dimethyl-bearing compound (DPTTC) while Suau requires the use of C4-alkyl group-bearing compound.  Experimental data in present application shows that using DPTTC in preparing the polymer shows at least 25% water reduction in a hydraulic binder composition (see Table 1).
In response, only comparative example in Table 1, does not use any copolymer.   Hence, the comparison is not with the closest prior art of record.  For a proper comparison, experiments must be conducted in a side-by-side manner with the only variable being compound of formula II (R being C1 alkyl (present invention) v/s C4 alkyl (prior art)).  Hence, applicant argument of showing of unexpected results is not convincing.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764